Citation Nr: 0530076	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
extremity disorder, secondary to service-connected left L-5 
radiculopathy and lumbar myositis.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to service-connected left L-5 
radiculopathy and lumbar myositis.  

3.  Entitlement to an increased rating for left L-5 
radiculopathy and lumbar myositis, currently evaluated as 40 
percent disabling.  

4.  Entitlement to a total rating for compensation due to 
individual unemployability.

5.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had honorable service with the Army National 
Guard, including several periods of active duty for training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time the Board 
found that new and material evidence had been presented with 
which to reopen the veteran's previously denied claim of 
entitlement to service connection on a secondary basis for an 
acquired psychiatric disorder.  The veteran's reopened claim 
was then remanded in order to obtain additional development.  
As well, remand of the remaining issues was also undertaken 
in order to secure further development actions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Contrary to the Board's specific instructions, the AMC on 
remand incorrectly addressed the issue of whether new and 
material evidence had been presented to reopen a claim for 
secondary service connection for a psychiatric disorder.  As 
the Board had found in favor of the veteran as to that matter 
in its October 2003 decision, the issue for the RO's 
consideration on remand was, based on the reopened claim, 
whether service connection on a secondary basis is warranted 
for an acquired psychiatric disorder.  Remand is thus 
required to afford the AMC another opportunity for initial 
consideration of this matter.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

Another Stegall violation is found in the AMC's failure to 
obtain a translation from Spanish to English of all documents 
having a bearing on the outcome of each of the issues herein 
on appeal.  This was not accomplished, despite the Board's 
specific request for this to be undertaken.  Remand is 
therefore necessitated for corrective action.

In addition, on remand the Board sought a medical examination 
for the specific purpose of determining the nature and 
etiology of the veteran's claimed, bilateral lower extremity 
disorder.  While it is apparent that on remand the veteran 
was afforded a VA spine examination in June 2004, the VA 
examiner noted in his report that the veteran had been 
referred for a lumbar spine evaluation.  No separate 
examination specific to the lower extremities was attempted, 
and the examiner on the June 2004 spine evaluation did not 
set forth with any particularity findings or opinion as to 
whether there was present or absent disability of either 
lower extremity, separate and apart from the service-
connected lumbar spine disorder, or whether any such 
disability was caused or aggravated by lumbar spine 
pathology.  Thus, further examination is required for 
compliance with the Board's prior remand directives.  
Stegall.

Accordingly, this case is REMANDED for the following actions:

1.  All documents contained within the 
veteran's claims folder having any 
bearing whatsoever on the issues herein 
on appeal must be translated from Spanish 
to English.   

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to any matter herein on appeal, 
must be obtained for inclusion in the 
veteran's claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination for the 
purpose of determining his entitlement to 
special monthly compensation based on the 
need for the aid and attendance of 
another person.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner in the study of 
this case.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  

4.  In addition, the veteran must be 
afforded a VA orthopedic examination in 
order to ascertain whether there is 
disablement of either of his lower 
extremities, and, if so, whether any such 
disability was caused or aggravated by 
the veteran's service-connected left L-5 
radiculopathy and lumbar myositis.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner in the study of this case.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.  

The examiner is asked to provide a 
professional opinion and full supporting 
rationale as to the following:

Does the veteran have current 
disability of either lower 
extremity that is not part and 
parcel of his service-connected 
left L-5 radiculopathy and 
lumbar myositis?  If so, is it 
at least as likely as not that 
his service-connected left L-5 
radiculopathy and lumbar 
myositis either caused or 
aggravated any such disability?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

5.  Lastly, the issues of the veteran's 
entitlement to service connection for a 
bilateral lower extremity disorder and an 
acquired psychiatric disorder, each 
secondary to his service-connected left 
L-5 radiculopathy and lumbar myositis; 
entitlement to a rating in excess of 40 
percent for left L-5 radiculopathy and 
lumbar myositis; entitlement to special 
monthly compensation based on the need 
for regular aid and attendance; and 
entitlement to a total disability 
evaluation for compensation based on 
individual unemployability must be 
adjudicated or readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


